Judgment of the Supreme Court, Nassau County, dated February 10, 1966, reversed insofar as it is in favor of defendant Helen Stratigos, on the law; and, as against said defendant, action severed and new trial granted, with costs to abide the event. No questions of fact have been considered. In our opinion, in view of .the physical points of impact upon the vehicles and the testimony concerning the observations or lack of observations of defendant Helen Stratigos, plaintiffs made out a prima facie case entitling them to have the jury decide the issues of negligence and contributory negligence. Beldock, P. J., TJghetta, Brennan, Hopkins and Benjamin, JJ., concur.